       Case 6:21-cv-01245-CEM-GJK Document 22 Filed 08/13/21 Page 1 of 1 PageID 343




                                    UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF FLORIDA
                                         ORLANDO DIVISION


RARE BREED TRIGGERS, LLC and KEVIN C.
MAXWELL,

                      Plaintiffs,

v.                                                           Case No. 6:21-cv-1245-CEM-GJK

MERRICK GARLAND, CRAIG SAIER, MARVIN
RICHARDSON, U.S. DEPARTMENT OF JUSTICE,
and BUREAU OF ALCOHOL, TOBACCO,
FIREARMS AND EXPLOSIVES,

                      Defendants.

       UNITED STATES                Carlos E. Mendoza      COURTROOM:                5B
       DISTRICT JUDGE:
       DEPUTY CLERK:                 Maria Hernandez       COUNSEL FOR
                                                            PLAINTIFF:         Kevin Maxwell

       COURT REPORTER                 Suzanne Trimble      COUNSEL FOR
                                    trimblecourtreporter   DEFENDANT:        Michael Clendenen
                                        @gmail.com
          DATE/TIME:                  August 13, 2021
                                    9:58 AM – 10:13 AM
         TOTAL TIME:                     15 Minutes


                                    CLERK’S MINUTES
                         TELEPHONE CONFERENCE (Motion filed at Doc. 18)

Case called. Appearances taken.

The Court addresses the motion filed Doc. 18 with both parties.

The Evidentiary Hearing scheduled for Wednesday August 18, 2021 at 2:00 pm will be cancelled and not
rescheduled until an amended complaint is filed by the Plaintiff.

Counsel for the Plaintiff has until 2:00 pm on August 27, 2021 to file an Amended Complaint.

Court is adjourned.

                                                   Page 1 of 1
